Citation Nr: 0932194	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD) and depression.  

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to an initial disability rating greater than 
10 percent for service-connected polynephritis, right kidney.

5.  Entitlement to an initial disability rating greater than 
10 percent for service-connected patellofemoral pain 
syndrome, right knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from December 2001 to 
September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and August 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The Veteran testified before a Decision Review Officer at the 
RO in August 2005 and July 2006.  Transcripts of these 
proceedings are associated with the claims file.    

The issues of entitlement to service connection for a back 
disorder and hypertension and entitlement to increased 
disability ratings for the Veteran's service-connected 
polynephritis of the right kidney and patellofemoral pain 
syndrome of the right knee are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's psychiatric condition clearly and 
unmistakably existed prior to service, but there is no clear 
and unmistakable evidence that it was not aggravated by 
service.  The presumption of soundness is not rebutted.  

2.  The Veteran's current psychiatric condition is due to 
service.  



CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder to 
include PTSD and depression is established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's assertion that an 
acquired psychiatric disorder, a back disorder, and 
hypertension are related to her service with the United 
States Navy from December 2001 to September 2002.  
Specifically, with regard to the acquired psychiatric 
disorder claim the Veteran argues that her psychiatric 
disorder began prior to service and was aggravated by 
military service.  With regard to the back disorder claim the 
Veteran argues that she injured her back during military 
service.  With regard to the hypertension claim the Veteran 
contends that she was first diagnosed with hypertension 
during military service.  Alternatively, she contends that 
her hypertension is secondary to her service-connected 
polynephritis.  The Veteran also asserts that her service-
connected polynephritis of the right kidney and 
patellofemoral pain syndrome of the right knee are more 
disabling than currently evaluated.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, a veteran 
is competent to testify as to a condition within his 
knowledge and personal observation or to a lay-observable 
condition or symptom.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(finding veteran competent to describe dry, itchy, scaling 
skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) 
(cautioning that lay testimony that veteran suffered a 
particular illness (bronchial asthma) was not competent 
evidence because matter required medical expertise); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the 
criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  Rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.  


Analysis

Pre-service private treatment records dated from March 1996 
to June 2001 show treatment for psychiatric problems.  An 
August 2002 statement from Dr. W.E. shows that the Veteran 
had been treated for major depression, PTSD, and attention 
deficit hyperactivity disorder since March 1998.  While the 
Veteran's September 2001 entrance examination shows a normal 
psychiatric system, the Veteran's service treatment records 
show continued treatment for psychiatric problems.  
Specifically, a September 2002 treatment record shows 
increasing depression and alcohol dependence.  

The Veteran submitted a claim for service connection for PTSD 
and depression in September 2004 and in April 2005 she was 
afforded a VA psychiatric examination.  A diagnosis of major 
depressive disorder was given and the examiner noted that a 
diagnosis of PTSD could not be given at that time.  The 
Veteran was afforded a second VA psychiatric examination in 
August 2006.  At that time the Veteran was diagnosed with 
PTSD and major depressive disorder, secondary to PTSD.  The 
examiner noted that the validity of a PTSD diagnosis really 
hinged on whether the trauma for which the Veteran complained 
of actually occurred.  However, the examiner also noted that 
even without PTSD, the Veteran seemed to have some severe 
mental problems to include depression.  Overall, the examiner 
opined that it was as likely as not that the Veteran's mental 
disorder, whether it be major depression or PTSD was either 
begun or worsened during the period of time that she was in 
the military.  

The Veteran's September 2001 entrance examination shows a 
normal psychiatric system; no psychiatric diagnosis or defect 
was noted.  Therefore, the Veteran would be presumed to have 
been in sound condition with respect to her psychiatric 
condition at service entrance.  The Board further finds, 
however, that the evidence of record clearly and unmistakably 
demonstrates that she had a pre-existing psychiatric 
condition.  There are multiple records detailing her 
psychiatric condition prior to service. 

Turning to the question of aggravation, the evidence includes 
the August 2006 VA examiner's opinion that the Veteran's 
psychiatric disorders were aggravated by her military 
service.  There is no clear and unmistakable evidence to 
establish that the Veteran's pre-existing psychiatric 
condition was not aggravated during service.  Therefore, the 
presumption of sound condition upon entry into service is not 
rebutted, and the Veteran is presumed to have been in sound 
condition upon entry into service.  If the government fails 
to rebut the presumption of soundness under 38 U.S.C.A. § 
1111, the veteran's claim is one for service connection.  
Wagner, 370 F.3d at 1089.

The record includes pre-service treatment for a psychiatric 
condition, continued treatment in service and a current 
diagnosis of major depressive disorder.  The record shows the 
condition clearly and unmistakably preexisted service, but 
does not clearly and unmistakably indicate the Veteran's 
condition was not aggravated beyond its normal progression 
during active service.  The presumption of soundness applies.  
The August 2006 VA examination includes the examiner's 
opinion that the Veteran's condition was aggravated by 
service.  Accordingly, resolving all reasonable doubt in 
favor of the appellant, the Board finds that the evidence 
supports service connection for an acquired psychiatric 
disorder to include PTSD and depression.  38 U.S.C.A. § 
5107(b).   

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue decided herein, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   

ORDER

Service connection for an acquired psychiatric disorder to 
include posttraumatic stress disorder (PTSD) and depression 
is granted.  


REMAND

VA's duty to assist includes obtaining all relevant Social 
Security Administration (SSA) records.  38 U.S.C.A. § 
5103A(c)(3); Murincsak v. Derwinski, 2 Vet. App. 363 (1993). 

During an April 2005 VA psychiatric examination the Veteran 
indicated that she was awarded Social Security Disability 
benefits for PTSD, kidney problems, and knee injuries.  
However, neither the decision nor medical records underlying 
this award are on file.  These records should be obtained.

Also, service treatment records show several complaints of 
low back pain, specifically in January 2002 and September 
2002.  A separation examination is not of record.  The 
Veteran submitted a claim for service connection for a back 
disorder in September 2004 and was afforded a VA examination 
in February 2005.  The February 2005 VA examiner noted that 
the Veteran's back pain was secondary to multiple episodes of 
flank pain for urinary tract infections and pyelonephritis.  
The examiner noted that there was no relation to a spine 
disorder and indicated that no spine examination was 
necessary.  By rating decision dated in May 2005 the RO 
granted service connection for polynephritis of the right 
kidney and denied service connection for a back disorder as 
there was no evidence of a current back disorder. A 
subsequent October 2005 VA treatment record shows X-ray 
evidence of arthritis of the spine.  As there is evidence of 
back pain in service and a current diagnosis of the arthritis 
of the spine, the Board finds that another VA examination for 
the Veteran's claimed back disorder is necessary.  38 C.F.R. 
§ 3.159(c)(4).  
   
Finally, while the Veteran's service treatment records are 
negative for a diagnosis of hypertension, an April 2005 VA 
psychiatric examination report shows an impression of 
hypertension.  The Veteran contends that her hypertension is 
related to her service-connected polynephritis of the right 
kidney.  Given this assertion, the Veteran should be afforded 
an appropriate VA examination to resolve this matter.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993).  Medical expertise 
informed by full review of the history and appropriate 
testing and examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain any 
administrative decisions and all 
medical records used in adjudicating 
the Veteran's 2005 award for 
disability benefits.  Once obtained, 
all documents must be permanently 
associated with the claims folder.  
If these records are unobtainable, a 
negative reply must be noted in 
writing and associated with the 
claims folder.

2.  Schedule the Veteran for an 
appropriate VA examination to 
determine the current nature and 
likely etiology of her back disorder 
and hypertension and the 
relationship, if any, between these 
disorders and the Veteran's military 
service and/or a service-connected 
disability.  The claims folder must 
be made available to the examiner for 
review.  

Based on the examination and review 
of the record, the examiner is 
requested to express an opinion as to 
the following:  

a.  whether it is at least as likely 
as not that any currently diagnosed 
back disorder was incurred during 
military service or was caused or 
aggravated by the Veteran's service-
connected right knee or kidney 
disorders.

b.  whether it is at least as likely 
as not that any currently diagnosed 
hypertension was incurred in service 
or caused or aggravated by the 
Veteran's service-connected 
polynephritis of the right kidney.


The examiner is directed to the 
January 2002 and September 2002 
complaints of low back pain in the 
Veteran's service treatment records.  
Complete rationale for any opinion 
expressed should be provided.      

3.  After the development requested 
above has been completed to the 
extent possible, readjudicate the 
appellant's claims.  If any benefit 
sought continues to be denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and her 
representative.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


